PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/844,138
Filing Date: 9 Apr 2020
Appellant(s): The Government of the United States of America, as represented by the Secretary of the Navy



__________________
Rebecca Forman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 15, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or 103(a) as being unpatentable over Araki (US 2004/0019176), as evidenced by Crystan (Lithium Fluoride Materials Data, Crystan, 2 pages) and Saidman (US 2003/0080153).
Araki discloses a curable fluorine-containing polymer having high hardness by photo-curing maintaining a low refractive index, which can include inorganic compounds to increase hardness of the cured article, specifically listed to include magnesium fluoride and calcium fluoride, among other inorganic fluoride particles, having a particle size of not more than 100 nm (p. 18, [0351]-[0352]), which meets applicants’ nanoparticles.  Araki discloses that a uniform solution of fluorine-containing polymer and additives is preferred (p. 19, [0354]), and stirring or agitation is necessarily required to obtain uniformity of a composition comprising two different components.  Stirring is exemplified in preparing the fluorine-containing polymers.
Alternatively, in the case that stirring or agitating a two components to ensure a uniform solution/dispersion is not necessarily required, it would have been obvious to do so, as stirring/agitation are known methods used in the art to prepare uniform dispersions/solutions of multiple components.
Araki discloses that the composition can be applied to optical fiber (p. 20, [0385]).
While Araki does not specifically disclose the composition “for use as fiber laser cladding”, the coating on an optical fiber is known in the art as “cladding”.
Araki does not disclose the thermal conductivity of the composite compared to the fluoropolymer, alone; however, fluoropolymers are known in the art as insulators, having a thermal conductivity of 10-1 W/mK, as evidenced by Saidman (p. 6, [0047]), whereas the thermal conductivity of LiF, for example, is 11.3 W/mK, as evidenced by Crystan (p. 1).  Therefore, the inclusion of a higher thermal conducting filler inherently increases the thermal conductivity of the composite compared to the polymer, alone.
Araki anticipates or is prima facie obvious over instant claims 1, 2, 6, 7, 11, and 12.
As to claims 3, 4, 8, 9, 13 and 14, Araki discloses that the curing can be carried out with heat and light (p. 19, [0364]).
As to claims 5, 10 and 15, Araki discloses the refractive index of the curable fluorine-containing polymer as not more than 1.45, the refractive index of the inorganic fluoride compounds as being less than 1.4, and the refractive index of the cured film as having a refractive index of most preferably, not more than 1.38.
As to claim 16, Araki discloses the thickness of the coating as between 0.03-0.5 micron (p. 20, [0380]).

(2) Response to Argument
	Applicants argue that Araki does not disclose the composition for use as a fiber laser cladding, as claimed, arguing that a pump cladding layer is used for pump light confinement, which keeps light confined in the cladding, even working as a waveguide, whereas Araki applies an antireflection film on the end of an optical fiber, citing paragraphs 383-385, arguing that this is not the same as a fiber laser cladding, but rather is added at the fiber end to prevent light from being reflected back into the fiber, arguing that this is counter to the goal of fiber laser cladding, and that Araki teaches away from the claimed invention.
	Firstly, the only place Araki mentions “optical fiber” is in paragraph 385, where paragraphs 383-385 are cited below:

    PNG
    media_image2.png
    207
    378
    media_image2.png
    Greyscale

At no point does Araki disclose adding the antireflection film to the end of the optical fiber.  Rather, Araki simply discloses that the composition can be effectively applied on optical fibers.
When Araki discusses the composition as an antireflection film, Araki teaches in the background that there is a desire to secure an increased visible area (a property of decreasing surface-reflected area when viewing at an angle, called visibility) of a display device.  This is not the same sort of antireflection argued by applicants.  One of ordinary skill in the art would expect the composition of Araki to have properties suitable for an optical fiber cladding when applied to an optical fiber.
A fiber laser is basically a lasing medium that is an optical fiber, where you “pump light” into the optical fiber and get light amplification.  Araki requires the composition to have a refractive index of <1.40, preferably <1.38 (p. 13, [0244]), which is less than typical glass (1.50), which are used for making optical fibers, making the composition suitable for guiding light in an optical fiber when applied as cladding.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Brieann R Johnston/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        



Conferees:
/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700   

                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.